Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Matthew H. Yuen, Registration No. 74,457 on 05/09 /2022.

A.	Amend the claims as the following:
 
1. (CURRENTLY AMENDED) A method, comprising: receiving, via a control unit of user equipment, a broadcast event generated by an operating system or a second application of the user equipment, wherein [[the]] a first application is a subscriber to the broadcast event; parsing, via a package manager service of the user equipment, whether the first application includes any broadcast limiting conditions registered to it; if no broadcast limiting condition is registered to the first application, dynamically registering a broadcast limiting condition to the first application associated with the broadcast event; determining whether the broadcast limiting conditions registered to the first application are satisfied; satisfied, and   dismissing the broadcast event if the broadcast limiting conditions are not satisfied;  determining if the received broadcast event matches a predetermined selection of broadcast events, and wherein the step of launching the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events.  
2. (ORIGINAL) The method according to claim 1, wherein the broadcast limiting condition is saved in an application control file of the first application.  
3. (PREVIOUSLY PRESENTED) The method according to claim 2, wherein the application control file is a manifest file.  
4. (PREVIOUSLY PRESENTED) The method according to claim 1, wherein after the launching of the first application, the method further comprises: sending the broadcast event to the first application.  
5. (PREVIOUSLY PRESENTED) The method according to claim 1, wherein the operating system is an Android system.  
6. (PREVIOUSLY PRESENTED) The method according to claim 1, wherein the broadcast limiting condition comprises at least one of a broadcast frequency limitation, a network status limitation of user equipment, an application status limitation, or a broadcast content limitation.  
7. (PREVIOUSLY PRESENTED) The method according to claim 1, wherein before the determining whether the broadcast limiting condition is satisfied, the method further comprises: determining that the first application is not launched.  
8. (CURRENTLY AM ENDED) User equipment, comprising a memory, one or more processors, a control unit for controlling broadcast event management, a plurality of application programs, and one or more programs, wherein the one or more programs are stored in the memory, and when the one or more processors execute the one or more programs, the user equipment is enabled to perform the following steps: receiving, via the control unit, a broadcast event generated by an operating system or a second application, wherein a first application is a subscriber to the broadcast event; parsing, via a package manager service of the user equipment, whether the first application includes any broadcast limiting conditions registered to it; and of dismissing the broadcast event if the broadcast limiting conditions are not satisfied; determining if the received broadcast event matches a predetermined selection of broadcast events, and wherein the launching the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events.  
9. (ORIGINAL) The user equipment according to claim 8, wherein the broadcast limiting condition is saved in an application control file of the first application.  
10. (PREVIOUSLY PRESENTED) The user equipment according to claim 9, wherein the application control file is a manifest file.  
11. (PREVIOUSLY PRESENTED) The user equipment according to claim 8, wherein the instruction further comprises: sending the broadcast event to the first application.  
12. (PREVIOUSLY PRESENTED) The user equipment according to claim 8, wherein the system is an Android system.  
13. (PREVIOUSLY PRESENTED) The user equipment according to claim 8, wherein the broadcast limiting condition comprises at least one of a broadcast frequency limitation, a network status limitation of the user equipment, an application status limitation, or a broadcast content limitation.  
14. (PREVIOUSLY PRESENTED) The user equipment according to claim 8, wherein the instruction further comprises: determining that the first application is not launched.  
15. (CANCELLED)  
16. (CURRENTLY AMENDED) A non-transitory computer readable medium, wherein the computer readable medium is configured to store instructions that, when executed by a processor of user equipment, cause the user equipment to perform the operations comprising: receiving, via the control unit, a broadcast event generated by an operating system or a second application, wherein a first application is a subscriber to the broadcast event; parsing, via a package manager service of the user equipment, whether the first application includes any broadcast limiting conditions registered to it; if at least one broadcast limiting condition is registered to the first application, and  dismissing the broadcast event if the broadcast limiting conditions are not satisfied[[.]];  
determining if the received broadcast event matches a predetermined selection of broadcast events, and wherein the step of launching the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events.  

17. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 16, wherein the broadcast limiting condition is saved in an application control file of the first application.  
18. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 17, wherein the application control file is a Manifest file.  
19. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 16, wherein the operations further comprise: sending the broadcast event to the first application.  
20. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 16, wherein the operating system is an Android system.  
21. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 16, wherein the broadcast limiting condition comprises at least one of a broadcast frequency limitation, a network status limitation of user equipment, an application status limitation, or a broadcast content limitation.  
22. (CANCELLED)  
23. (PREVIOUSLY PRESENTED) The user equipment according to claim 8, wherein the user equipment is further configured to perform the step of determining if the received broadcast event matches a predetermined selection of broadcast events, and wherein the step of launching the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events.  
24. (PREVIOUSLY PRESENTED) The non-transitory computer readable medium according to claim 16, wherein the instructions are further configured cause the user equipment to determine if the received broadcast event matches a predetermined selection of broadcast events, and launch the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events.   


B. 	The following is an examiner’s statement of reasons for allowance:
	As to claims 1, 8, 16,  the prior art taught by Chisty (US 20160119483 A1) in view of Gundeti (US 9710368 B1) and further in view of Belleguie (US 20080244640 A1) do not teach on render obvious the limitations recited in claims 1, 8, 16, when taken in the context of the claims as a whole if no broadcast limiting condition is registered to the first application, dynamically registering a broadcast limiting condition to the first application associated with the broadcast event; determining whether the broadcast limiting conditions registered to the first application are satisfied; launching the first application of the user equipment, in response to determining that the broadcast limiting conditions are satisfied, and   dismissing the broadcast event if the broadcast limiting conditions are not satisfied;  determining if the received broadcast event matches a predetermined selection of broadcast events, and wherein the step of launching the first application is in response to the broadcast limiting conditions being met and the broadcast event matching a predetermined selection of broadcast events  as recited in the independent claims 1, 8, 16. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 16. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194